Order, Supreme Court, New York County (Milton A. Tingling, J.), entered October 21, 2003, which apportioned 75% of the contingency fee to plaintiffs incoming attorneys, and the 25% remainder to the outgoing attorney, unanimously affirmed, without costs.
The incoming attorneys got the case mediation-ready and trial-ready by preparing and developing the damages portion, specifically, plaintiff’s extensive emotional and psychological injuries arising from a horrific accident in which an out-of-control motor vehicle struck her as she dined inside a restaurant. Although the outgoing attorney may have devoted more hours to the case, time spent is just one of a number of factors to be considered in apportioning the fee. Others include quality of service and the contributions of the respective attorneys toward achieving the outcome (Board of Mgrs. of Boro Park Vil.-Phase I Condominium v Boro Park Townhouse Assoc., 284 AD2d 237 *468[2001]), as well as the experience, ability and reputation of the attorneys (Ebrahimian v Long Is. R.R., 269 AD2d 488 [2000]). Here, the quality of the incoming attorneys’ work was of far greater significance in reaching the $1.9 million settlement. Concur—Tom, J.P., Ellerin, Williams and Marlow, JJ.